UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6214



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


COREY JACOBS, a/k/a Buck,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:93-cr-00117-HCM-1; 2:04-cv-00717-HCM)


Submitted:    July 23, 2007                  Decided:   August 20, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Allen Ratliff, ROBERT A. RATLIFF, PC, Mobile, Alabama, for
Appellant.   Charles Philip Rosenberg, United States Attorney,
Alexandria, Virginia; Laura Marie Everhart, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corey Jacobs seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.          The order is

not   appealable    unless   a   circuit    justice   or   judge   issues   a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§ 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that   reasonable     jurists   would   find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Jacobs has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                   - 2 -